The defendant, the general contractor for the construction of an addition to a school building in Marshfield, has appealed from a final decree of the Superior Court which declares the defendant liable to the plaintiff, the plumbing subcontractor on the job, for the value of the *803labor and materials involved in supplying and placing the necessary stone in two subsurface leaching fields in a sewage disposal system. There is no ambiguity or inconsistency in the use of the words “stone” and “backfill” as they are employed in the pertinent portions of the specifications and in the drawing referred to therein. It is clear that the two types of stone referred to in paragraphs B, C and D of § 2C.09 and depicted on drawing SD-13 are included in the “all piping and material” which the plaintiff subcontractor was obliged to supply under paragraph B of § 2C.02. The final decree is reversed, and a new final decree is to be entered which declares that the plaintiff alone is responsible for the cost of supplying and placing the stone in the two leaching fields. The defendant is to have costs of this appeal.
David C. Hawkins for the defendant.
Sally A. Corwin for the plaintiff.

So ordered.